AO 2458 (Rcv. 02/18) Jiidgnient in a Criminal Case
Shcot 1

UNITED STATES DisTRiCT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § .]UDGMENT IN A CRIMINAL CASE
V. )
CHR|STOPHER P. MURPHY § Case Number: 3:17cr182
) USM Number; 23375-048
)
) F. Arthur Mu||ins
) Defendant's Attomcy

THE DEFENDANT:

m pleaded guilty to count(s) 1

l:l pleaded nolo contendere to count(s)

which was accepted by the court.

I:I was found guilty on count(s)

after a plea ofnot guilty.

The defendant is adjudicated guilty of these oH`enses:

Title & Section Nature of Oi`fense Offense Ended Count
18 U.S.C. §§ 1030(b), Attempt to Access Without Authorization a Protected 1012/2017 1
(a)(2), and (c)(2)(B) Computer for Private Commercia| Gain

The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to

the Sentencing Refoi'm Act of 1984.

l:] The defendant has been found not guilty on count(s)

[:] Count(s) [:l is [:l are dismissed on the motion ofthe United States.

 

_ _ It is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 da s of any change of name, residenec,
or mailing address until.al| Hnes, rcstltution,.costs, and special assessments imposed by this judgment arc fu ly paid. if ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstancesl

3)'6."20‘1 9

 

Datc of Imposiiion of`Judgmcnt

f t
./u` b ` ./"'§`E‘-_. `

Signature of.ludge '

Wa|ter H. Rice, United States Distriet Judge

 

Name and Titlc ofJudge

4/3/2019

 

Date

AO 2458 (Rev. 02/18) Judgment in Crimi'nal Case
Sheet 2 - lmprisonment

 

Judgment _ Page ; of 4
DEFENDANTZ CHR|STOPHER P. MURPHY
CASE NUMBERZ 31170['182

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 months and 1 day, with credit for all allowable pre-sentence jail time served from October 3, 2017 through December 14,
2017.

M The court makes the following recommendations to the Bureau of Prisons:

See page 3.

l:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this distiict:

l:| at |:| a.m. l:l p.m. on
l:l as notified by the United States Marshal.

 

M The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

IJ before 2 p.m. on 01' after 5/8/2019

 

|:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Oflice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY U'Nl'l'ED STATES MARSHAL

AO 2458 (Rev. 02/]8) Judgment in a Criminal Case
Sheet 2A _ Imprisonment

Judgment_Page 3 of 8

DEFENDANT: CHR|STOPHER P. MURPHY
CASE NUMBERZ 3:17cr182

RECOMMENDATIONS TO THE BUREAU OF PRISONS

The Court recommends that the defendant be accorded all allowable pre-sentence credit for time spent incarcerated from
October 3, 2017 through December 14, 2017.

The Court recommends that the defendant be incarcerated in a low security medical facility as close to his home in the
Go|den Val|ey, Arizona, area as possible consistent with his security status.

The Court recommends that the defendant receive a mental health assessment and, if deemed necessary, counseling, in
the areas of grief and depression

AO 245B (Rev. 02/18) Judgmeot iri a Criminal Case
Sheet 3 -- Supervised Release

Judgment_Page 4 of 8

DEFENDANT: CHR|STOPHER P. MURPHY
CASE NUMBER: 3:17cr182

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
3 years.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check trappltcable)
4_ |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check {'fapplicable)
5. M You must cooperate in the collection of DNA as directed by the probation officer. (check ifappli'cable)
l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ |:] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A _ Supervised Release
Judgment_Page 5 of 8

DEFENDANTZ CHR|STOPHER P. MURPHY
CASE NUMBER: 3:17cr182

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

.V‘:‘d

11.
12.

13.

You must report to the probation oiiice in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knoneg leave the federal judicial district where you are authorized to reside without first getting pemiission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawfiil type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you Work or anything about your work (such as your position or your job
responsibilities), you must notify the probation ofiicer at least 10 days before the change. If` notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Of`fice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 24SB(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D _ Supervised Release

Judgment_Page 6 of 8

DEFENDANT: CHR|STOPHER P. MURPHY
CASE NUMBER: 3:17Cr182

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation officer.
The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
the defendant's ability to pay.

2. The defendant shall seek and maintain his employment

3. The defendant shall perform 50 hours of community service with an agency approved in advance by the probation
ofhcer within the first two (2) years of supervision

4. The defendant is to be receive a mental health assessment and counseling, if deemed necessary, in the areas of grief
and depression The defendant shall make a co-payment for treatment services not to exceed $25 per month, which is
determined by the defendant's ability to pay.

5. The defendant shall honor any request to provide the probation officer access to any and all requested financial
information Should there be any dispute, it should be brought before the Court.

AO 245B (Rev. 02/18) .iudgment in a Criminal Case
Shcet 5 - Criminal Monctary Penalties

Judgment_Pagc 7 __ of 8
DEFENDANT: CHR|STOPHER P. MURPHY

CASE NUMBER; szirerisz
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Shcet 6.

Assessment JVTA Assessnlent* Fine Restitution
TOTALS $ 100.00 $ S $
[l The determination of restitution is deferred until . An Ame)ided Jiidgiiient iii n Ci'i'irii`na! Case (AO 245€) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in thc amount listed below.

If the defendant makes a partial paynient, each payee shall receive an approxiinatcly'pro ortioned aymcnt, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss""* Restitution Ordered Priority or Percentage
TOTALS $ __ __ 7 U-OO $ ¢_O-OQT

 

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Shcet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:i The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:] the interest requirement is waived for the |___! fine l:l restitution

|:] the intercstrequirement for the [:l fine |:l restitution is modified as follows:

* Justice for Victims ofTrafiickin Act ot`2015, Pub. L. No. l 14-22. _ _
** Findings for the total amount o losses are required under Chapters 109A, l 10, l IOA, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Shcet 6 _ Schedule of Paymeots

Iudgment _ Page 8 of 8

DEFENDANT: CHR|STOPHER P. MURPHY
CASE NUMBER: 3:176|’182

SCH`EDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A § Lump sum payment of $ 100'00 due irnmediately, balance due
|:| not later than , or
m in accordance with |] C, |:| D, w E, or M F below; or
B l:| Payment to begin immediately (may be combined with l:] C, l:l D, or l:l F below); or
C |:I Payment in equal (e.g., weeldy, mamhly, quarrerly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) afier the date of this judgment; or
D [:l Payment in equal (e.g., weekly, manihly, quarrerly) installments of $ over a period of
(e.g., months aryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E m Payment during the term of supervised release will commence within 60 days (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F E{ Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa

lf the defendant, while incarcerated,is working in a non-UN|COR or grade 5 UN|COR job, the defendant shall pay
$25.00 per quarter toward defendant's monetary obligation lf working in a grade 1-4 UN|CORjob, defendant shall
pay 50% of defendant's monthly pay toward defendant's monetary obligation Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance

ent of criminal monetary penalties is due during

the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:| Joint and Several

Defendant and Co~Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
l:| The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution (7) .TVTA assessment (8) penalties, and (9) costs, including cost of prosecution and court costs.

